DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 5, 12-13 and 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van de Oord et al. US 2018/0025257.
As to claim 1, Van den Oord teaches a method of video coding for a video encoder or decoder, the method comprising: receiving input data at an encoder side or receiving a video bitstream at a decoder side, wherein the input data comprise multiple frames in a video sequence and the video bitstream comprises compressed data associated with the multiple frames in the video sequence, wherein the multiple frames in the video sequence comprises multiple segments and each of the multiple segments comprises a set of frames; [figs. 1-2; figs. 4-6; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116] and applying NN (Neural Network) processing to a target signal in one or more encoded frames of a target segment in the encoder side or to the target signal in one or more decoded frames of the target segment in the decoder side using one NN parameter set for the target segment.  [abstract; figs. 1-2; figs. 4-6; ¶ 0020-0022; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116]
As to claim 5, Van den Oord teaches the limitations of Claim 1. Van den Oord teaches wherein information of one NN parameter set for one target segment is not signaled if the NN processing is not applied to said one target segment.  [figs. 1-4; ¶ 0081-0082; ¶ 0033]
As to claim 12, Van den Oord teaches an apparatus for video coding in a video encoder or decoder the apparatus comprising one or more electronics or processors arranged to: receive input data at an encoder side or receiving a video bitstream at a decoder side, wherein the input data comprise multiple frames in a video sequence and the video bitstream comprises compressed data associated with the multiple frames in the video sequence, wherein the multiple frames in the video sequence comprises multiple segments; [figs. 1-2; figs. 4-6; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116] and apply NN (Neural Network) processing to a target signal in one or more encoded frames of a target segment in the encoder side or to the target signal in one or more decoded frames of the target segment in the decoder side using one NN parameter set for the target segment.  [abstract; figs. 1-2; figs. 4-6; ¶ 0020-0022; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116]
As to claim 13, Van den Oord teaches a method of video coding for a video encoder or decoder, the method comprising: receiving input data at an encoder side or receiving a video bitstream at a decoder side, wherein the input data comprise multiple frames in a video sequence or the video bitstream comprises compressed data associated with the multiple frames in the video sequence; [figs. 1-2; figs. 4-6; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116] and applying NN (Neural Network) processing to a target signal only in one or more specific encoded frames of the video sequence in the encoder side or only in one or more specific decoded frames of the video sequence in the decoder side.  [abstract; figs. 1-2; figs. 4-6; ¶ 0020-0022; ¶ 0084-0101; ¶ 0105-0108; ¶ 0113-0116]
As to claim 18, Van den Oord teaches the limitations of Claim 13. Van den Oord teaches wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more frames with a specific temporal layer or a range of temporal layers. [fig. 4; ¶ 0086; ¶ 0089-0097 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Oord et al. US 2018/0025257 in view of Van Leuven et al. US 2018/0124422.
As to claim 11, Van den Oord teaches the limitations of Claim 1. 
Van den Oord does not explicitly teach wherein the target signal corresponds to reconstructed residual, reconstructed output, de-blocked output, SAO (sample adaptive offset) output, ALF (adaptive loop filter) output, or a combination thereof.  
Van Leuven wherein the target signal corresponds to reconstructed residual, reconstructed output, de-blocked output, SAO (sample adaptive offset) output, ALF (adaptive loop filter) output, or a combination thereof.  [figs. 1-6; ¶ 0003; ¶ 0064; ¶ 0119; ¶ 0158]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Van Leuven with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved visual quality. 

Claims  2-4, 6, 14-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van de Oord et al. US 2018/0025257 in view of Lee et al. US 2016/0037178.
As to claim 2, Van den Oord teaches the limitations of Claim 1. 
Van den Oord does not explicitly teach wherein each of the multiple segments corresponds to one random access segment (RAS).   
Lee teaches wherein each of the multiple segments corresponds to one random access segment (RAS).   [figs. 3; ¶ 0150-0159]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 3, Van den Oord teaches the limitations of Claim 1. 
Van den Oord does not explicitly teach wherein the set of frames in each of the multiple segments corresponds to consecutive frame in a display order.  
Lee teaches wherein the set of frames in each of the multiple segments corresponds to consecutive frame in a display order.   [figs. 3; ¶ 0150-0171]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 4, Van den Oord teaches the limitations of Claim 1. 
Van den Oord does not explicitly teach wherein the set of frames in each of the multiple segments corresponds to consecutive frame in a decoding order.  
Lee teaches wherein the set of frames in each of the multiple segments corresponds to consecutive frame in a decoding order.  [figs. 3; ¶ 0150-0171]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 6, Van den Oord teaches the limitations of Claim 1. 
Van den Oord does not explicitly teach wherein the multiple frames comprises the multiple segments with a same number of frames in each of the multiple frames.  
Lee teaches wherein the multiple frames comprises the multiple segments with a same number of frames in each of the multiple frames.  [figs. 3; ¶ 0155-0156]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 14, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames are pre-defined.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames are pre-defined.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 15, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames are indicated by one or more syntax elements signaled in a sequence level or a picture level.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames are indicated by one or more syntax elements signaled in a sequence level or a picture level.  [figs. 10-11; ¶ 0254-0255; ¶ 0289-0301]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 16, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more reference frames.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more reference frames.  [¶ 0120-0125; ¶ 0130-0134]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 17, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more non-reference frames.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more non-reference frames.  [¶ 0120-0125; ¶ 0130-0134]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 19, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more frames coded with a specific QP range or with a target slice type.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more frames coded with a specific QP range or with a target slice type.   [figs. 1-3; figs. 7-8; figs. 10-11; ¶ 0289-0301; ¶ 0254-0255]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 20, Van den Oord teaches the limitations of Claim 13. 
Van den Oord does not explicitly teach wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more Inter frames immediately after an I slice.  
Lee teaches wherein said one or more specific encoded frames or said one or more specific decoded frames correspond to one or more Inter frames immediately after an I slice. [figs. 3; ¶ 0150-0171; ¶ 0254-0255]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Lee with the teachings of Van den Oord for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483